Exhibit 10.2

 

OFFICEMAX INCORPORATED

 

Restricted Stock Unit Award Agreement

Elected Officers

 

This Restricted Stock Unit Award (the “Award”), is granted on February
                      , 2006 (the “Award Date”), by OfficeMax Incorporated
(“OfficeMax”) to <<insert name>> (“Awardee” or “you”) pursuant to the 2003
OfficeMax Incentive and Performance Plan (the “Plan”) and pursuant to the
following terms:

 

1.                                      The Award is subject to all the terms
and conditions of the Plan. All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2.                                       You are hereby awarded a potential
grant of <<insert #RSUs>> restricted stock units (your “Potential RSU Award”) at
no cost to you, subject to the restrictions set forth in the Plan and this
Agreement.

 

3.                                       Your Potential RSU Award shall be null
and void if the fiscal years 2006 and 2007 Return on Net Assets (RONA), as
calculated by OfficeMax in its sole discretion, does not reach a minimum
criteria. For 2006 and 2007, the RONA minimum of <<insert >> % for each year
must be reached or the RSU award shall be null and void.

 

4.                                       Once the RONA in 3 above has been met,
the sum of OfficeMax’s reported Earnings Before Interest and Taxes (“EBIT” ) for
its 2006 and 2007 fiscal years as calculated by OfficeMax in its sole
discretion, must equal at least $ <<insert >>  (the “EBIT Minimum”).

 

5.                                       If OfficeMax achieves the RONA and EBIT
Minimums, then your Potential RSU Award with one half being adjusted based upon
OfficeMax’s 2006 Return on Sales (“ROS”) as described below and the other half
being adjusted based upon OfficeMax’s 2007 ROS. ROS means the ratio of reported
operating profit to reported Net Sales, expressed as a percentage, for OfficeMax
during the relevant fiscal year, as calculated by OfficeMax in its sole
discretion. “Net Sales” means the gross sales or revenues less returns,
allowances, rebates, and coupons for OfficeMax, as calculated by OfficeMax in
its sole discretion.

 

The first half of the Potential RSU Award shall be adjusted for 2006 ROS in
accordance with the following chart and shall vest on February 8, 2008, and
payable as soon as practical:

 

2006 Return on Sales

 

Percentage of Potential RSU Award
(Based on Number of RSUs Granted
at Target)

<<insert >>% or greater

 

<<insert >>%

<<insert >>%

 

<<insert >>%

<<insert >>%

 

<<insert >>%

< <<insert >>%

 

<<insert >>%

 

--------------------------------------------------------------------------------


 

The second half of the Potential RSU Award shall be adjusted for 2007 ROS in
accordance with the following chart and shall vest on February 8, 2009, and
payable as soon as practical:

 

2007 Return on Sales

 

Percentage of Potential RSU Award
(Based on Number of RSUs Granted
at Target)

<<insert >>% or greater

 

<<insert >>%

<<insert >>%

 

<<insert >>%

<<insert >>%

 

<<insert >>%

< <<insert >>%

 

<<insert >>%

 

Where ROS falls between the numbers shown on the tables above, the Percentage of
Potential RSU Award shall be calculated using straight-line interpolation.

 

6.                                       The restrictions on the restricted
stock units earned (after application of paragraphs 3, 4 and 5 above) will lapse
and the units will vest at the times set forth in paragraph 5, above.

 

a.                                       If your termination of employment
occurs before February 8, 2008 and:  (i) you are involuntarily terminated not
for “disciplinary reasons” as determined by the Company, (ii) you terminate
employment as a result of death or total and permanent disability, or (iii) you
voluntarily terminate employment and at the time of your termination you are at
least age 55 and have at least 10 years of employment with OfficeMax, then the
restrictions will lapse so that your restricted stock units shall vest in a pro
rata manner as follows:

 

A.                                   A pro-rata portion of the percentage of the
unvested units which would have otherwise vested February 8, 2008 based on the
number of full months worked since the Award Date over 24 months, plus

 

B.                                     A pro rata portion of the percentage of
unvested units which would have otherwise vested February 8, 2009 based on the
number of full months worked since the Award Date over 36 months.

 

b.                                      If your termination of employment occurs
between February 9, 2008, and February 8, 2009 and:  (i) you are involuntarily
terminated not for “disciplinary reasons” as determined by the Company, (ii) you
terminate employment as a result of death or total and permanent disability, or
(iii) you voluntarily terminate employment and at the time of your termination
you are at least age 55 and have at least 10 years of employment with OfficeMax,
then the restrictions on the unvested units which would have otherwise vested
February 8, 2009, will lapse based on the number of full months worked since
February 9, 2008, over 12 months.

 

c.                                       Any units you receive under paragraphs
6.a or 6.b will be paid as soon as the Company’s relative achievement of the
performance measures has been

 

--------------------------------------------------------------------------------


 

determined and applied to your Award as described in paragraphs 3, 4  and 5. Any
unvested units remaining after payout will be forfeited.

 

d.                                      Upon your voluntary or involuntary
termination for any other reason, all units not yet vested at the time of
termination will be immediately forfeited.

 

7.                                       If you previously accepted an offer to
relocate from OfficeMax’s Shaker Heights, Ohio location to OfficeMax’s Illinois
location and you later rescind your acceptance, all units not yet vested at the
time of such rescission will be immediately forfeited.

 

8.                                       In the event of a Change in Control (as
defined in the Plan) prior to the third anniversary of the Award Date, the
continuing entity may either continue this Award or replace this Award with an
award of at least equal value with terms and conditions not less favorable than
the terms and conditions provided in this Award Agreement, in which case the
Award will vest according to the terms of the applicable Award Agreement. If the
continuing entity does not so continue or replace this Award, or if you
experience a “qualifying termination” (such term to be defined in an agreement
providing specific benefits upon a change in control or in the Plan), the
Restriction Period will lapse with respect to all units not vested at the time
of the Change in Control or your termination (as applicable), and all units will
vest immediately.

 

9.                                       The units awarded pursuant to this
Agreement cannot be sold, assigned, pledged, hypothecated, transferred, or
otherwise encumbered prior to vesting. Any attempt to transfer your rights in
the awarded units prior to vesting will result in the immediate forfeiture of
the units.

 

10.                                 You will not receive dividends or dividend
units on the awarded units. With respect to the awarded units, you are not a
shareholder and do not have any voting rights.

 

11.                                 Vested restricted stock units will be paid
to you in whole shares of OfficeMax common stock. Partial shares, if any, will
be paid in cash.

 

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before April              , 2006, or the Award will be
forfeited. Return your executed Agreement to:  Pam Delaney, OfficeMax, 150
Pierce Road, Itasca, IL 60143, or fax your signed form to 630-438-2460.

 

OFFICEMAX INCORPORATED

AWARDEE

 

 

 

 

By:

 

 

 

 

Signature

 

 

 

 

 

Printed Name

 

--------------------------------------------------------------------------------